OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Although no appeal lies from the Appellate Division order of reversal "as a matter of discretion in the interest of justice” to review the intermediate appellate court’s exercise of its discretion in declaring defendant a youthful offender (CPL 450.90 [2] [a]), an appeal does lie to consider the narrow issue concerning the legality of that court’s corrective action (CPL 450.90 [2] [b]; People v Mackell, 40 NY2d 59). We find no illegality in the Appellate Division’s remittal to County Court for sentencing. In so concluding we do not read the Appellate Division’s statement in its decision that County Court should "fix a reasonable definite term of incarceration along with a probationary period which includes the necessary counseling” (105 AD2d, at p 336) as in any way limiting the County Court’s discretion to impose a sentence authorized by statute (CPL 720.20 [3]; Penal Law § 60.02 [2]).
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander and Titone concur; Judge Hancock, Jr., taking no part.
Order affirmed in a memorandum.